This was an action of assumpsit, brought by writ of foreign attachment, in which the garnishee was cited in the writ to appear before the court to which' it was returnable. *271and disclose whether he had in his hands the goods or effects of the defendants, or was indebted to them. On such disclosure, the superior court found the facts which were proved or admitted, and reserved them for the., advice of this court as to what judgment should be rendered upon them. This court dismissed the case, on the ground mainly that the proceedings on the disclosure of the garnishee were not of such a character that the rights of the parties could be definitively determined upon them, inasmuch as the finding on such a disclosure would not constitute a judgment, but would only be prima facie evidence on the scire facias to be subsequently brought; and that it was therefore not a proper matter, at least in this stage of the case, if indeed it could be in any other, to be brought before this court as an appellate or advisory tribunal for its advice or revision. The reasons for this decision will more fully appear in the opinion of the court in the case of Tweedy v. Nichols, decided at its term in Fairfield County, in October, 1858, in which a motion by the plaintiff for a new trial on a disclosure of a garnishee, (on the ground that the superior court had, on such disclosure, erred in excluding what was claimed to be admissible evidence,) which was reserved for the advice of this court, was dismissed on the same ground.